Citation Nr: 9932281	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of laser 
burns to the eyes.


REPRESENTATION

Appellant represented by:	P. Michael Shanley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the benefits sought.  The 
veteran had active service from September 1967 to July 1981.


FINDING OF FACT

1.  The veteran currently has a bilateral hearing loss 
disability which may reasonably be related to noise exposure 
that occurred during his active service.

2.  There is no medical evidence of a current diagnosis of 
residuals of laser burns to the eyes


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The claim for service connection for residuals of laser 
burns to the eyes is not well grounded.  38 U.S.C.A. § 5107 
(b) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

                                                        I.  
Hearing Loss 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  For VA purposes, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz, is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

The veteran's claim for service connection for bilateral 
hearing loss is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

At the time of an August 1972 annual examination, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
-
30
LEFT
10
0
10
-
35

The above results do not reflect that the veteran suffered a 
hearing loss disability for VA purposes at this time.

At the time of a September 1976 annual examination, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
15
20
20
15
25

The above results do not reflect that the veteran suffered a 
hearing loss disability for VA purposes at this time.

At the time of his June 1981 separation examination, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
15
5
0
20
35

The above results do not reflect that the veteran suffered a 
hearing loss disability for VA purposes at this time.

In August 1997, as a result of this claim, the RO provided 
the veteran a VA audiological examination.  The veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
25
25
LEFT
20
25
20
40
40

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  These results do reflect a bilateral 
hearing loss disability for VA compensation purposes.  
Relevant audiological history included being exposed to a 
particular tone as part of his duties with missile research 
and being exposed to artillery noise during service.  The 
veteran's DD 214 reflecting his final separation from service 
notes that he was an Improved Hawk Maintenance Chief.  

In September 1997, the veteran and his wife testified before 
the undersigned Member of the Board sitting at the RO in 
Buffalo.  The veteran testified that he believed that as a 
result of his duties testing missile systems during service 
he had developed hearing loss.

Ultimately, the veteran did not display a hearing loss 
disability at any time during service or at his separation.  
However, the lack of any evidence of hearing loss disability 
in service or at separation is not fatal to the veteran's 
claim.  Laws and regulation do not require in-service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The key issues are whether the 
veteran currently satisfies the criteria of 38 C.F.R. § 3.385 
to show a current hearing loss disability for VA purposes and 
whether there is a medically sound basis to attribute the 
current hearing loss disability to the veteran's period of 
active service.  As noted by the United States Court of 
Appeals for Veterans Claims (Court):

Where the regulatory threshold 
requirement for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results that meet the 
criteria of 38 C.F.R. § 3.385....For 
example, if the record shows (a) acoustic 
trauma due to significant noise exposure 
in service and audiometric test results 
reflecting an upward shift in test 
thresholds in service, though still not 
meeting the requirements for a 
"disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometric testing 
produces finding meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a 
medically sound basis to attribute the 
post-service findings to the injury in 
service, or whether the they are more 
properly attributable to intercurrent 
causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993)(quoting from a 
brief of the VA Secretary.)

In this claim, there was an apparent decrease in hearing 
acuity during the course of the veteran's service.  In 
particular, the Board would note that at the 3000 and 4000 
hertz levels the veteran's hearing decreased between the 
audiological examinations provided in September 1976 and June 
1981.  In a similar manner, even at lower frequencies, 500 
and 1000 hertz, the veteran's hearing acuity decreased from 
August 1972 and September 1976.  The VA audiologist also 
noted that relevant history was the veteran's exposure to 
noise during military service.  No other intervening history 
was noted to be significant.  In light of the above, the 
Board finds that service connection for bilateral hearing 
loss is warranted.

                                 II.  Residuals of laser 
burns to the eyes

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one which is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If he has not presented a well-grounded claim, his 
appeal must fail.  While the claim need not be conclusive, it 
must be accompanied by supporting evidence; a mere allegation 
is not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
court's case log, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. § 
3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

In statements and testimony presented in support of his 
claim, the veteran has contended, in essence, that he has a 
bilateral eye disorder due to laser burns to the eyes 
sustained while on active duty.  In reviewing the record, the 
Board finds that that the service medical records, including 
a report of a June 1981 separation examination, are negative 
for such an injury, and there is no post-service medical 
evidence of a nexus between the claimed disability and any 
incident of service.  A VA eye examination in August 1997 
specifically found that the veteran has no residuals of laser 
burns to the eyes.  Vitreous floaters were noted at that time 
but they were not attributed to an inservice injury or any 
other incident of active duty.  In the absence of medical 
evidence of a current diagnosis of residuals of laser burns 
to the eyes, the Board must deny the claim as not well 
grounded.  Epps, supra.   
 











ORDER

Service connection for bilateral hearing loss is granted.

Service connection for residuals of laser burns to the eyes 
is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals







